Case 2:19-cv-00065-JLB-NPM Document 41 Filed 03/17/21 Page 1 of 8 PageID 340




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MICKEL WATSON,

             Plaintiff,

v.                                             Case No: 2:19-cv-65-JLB-NPM

K. WILLIAMS, S. MILIKEN, and
MARK S. INCH,

             Defendants.
                                        /

                                       ORDER

      Before the Court is Defendants K. Williams and Mark S. Inch’s motion to

dismiss. (Doc. 30.) After careful review of the limited record before this Court in

this early stage of litigation, and Plaintiff Mickel Watson’s responses in opposition,

(Docs. 32, 35, titled as “Objections”), the Court GRANTS the motion to dismiss

(Doc. 30) and DISMISSES the complaint (Doc. 1) with leave to amend.

                                    BACKGROUND

      Mr. Watson, proceeding pro se, is a prisoner in the custody of the Florida

Department of Corrections (“FDOC”). As best the Court can glean from the

complaint, the events described in the complaint (Doc. 1) occurred while Mr. Watson

was an inmate at the Charlotte Correctional Institution and the Desoto

Correctional Institution. He sues S. Miliken, Williams, and Inch 1 in connection


1Mr. Watson named Julie L. Jones in the complaint, in her official capacity as the
Secretary of the FDOC. Inch replaced Jones as Secretary of the FDOC and
therefore all allegations against Jones in her official capacity as Secretary will be
considered allegations against Inch in his official capacity.
Case 2:19-cv-00065-JLB-NPM Document 41 Filed 03/17/21 Page 2 of 8 PageID 341




with a stabbing incident and alleged mishandling of a grievance relating to a

purportedly fraudulent disciplinary report. Miliken is an employee of the FDOC.

Williams is the acting warden of Charlotte Correctional Institution. Inch is the

Secretary of the FDOC.

      Although the complaint’s exhibits call into question the timeline of events,

Mr. Watson alleges in his complaint––and the Court assumes as true all non-

conclusory allegations for the purposes of evaluating a motion to dismiss––that the

events giving rise to the complaint began with his stabbing. Specifically, Anthony

Johnson, another inmate at Charlotte Correctional Institution, allegedly stabbed

Mr. Watson in the face, ribs, and knee in July of 2018. (Doc. 1 at 3.) At the time of

the stabbing, Mr. Watson was picking up food at the Institution’s culinary

department as part of his work assignment. (Id. at 3, 7.) As alleged in the

complaint, a supervising officer accompanying Mr. Watson appears to have been

just outside the room when Johnson allegedly stabbed Mr. Watson. (Id. at 3.)

Apparently, there was no reason for Johnson to be in the culinary department, and

Mr. Watson blames Defendants for allowing that to happen. (Id. at 4.) He claims

Defendants should have known Johnson was a “gang banger” inmate and therefore

should have better maintained his safety and security. (Id.) Mr. Watson does not

allege how Defendants should have known Johnson presented a danger to him.

      After the stabbing, Mr. Watson was transferred to Desoto Annex, where he

was assigned a bunk bed that required him to climb stairs. (Id. at 4.) Mr. Watson

claims he needed a bottom bunk because of the stabbing-related injury to his knee.




                                          2
Case 2:19-cv-00065-JLB-NPM Document 41 Filed 03/17/21 Page 3 of 8 PageID 342




(Id.) While using the top bunk, Mr. Watson fell down at least twelve steps. (Id.)

Although somewhat unclear from the complaint, Mr. Watson seems to suggest this

upstairs bunk assignment constitutes deliberate indifference to his medical needs

because he required a lower bunk.

      Mr. Watson alleges Defendants planted unauthorized narcotics in his

assigned living area while Mr. Watson was in the hospital. (Id. at 5.) Mr. Watson

further claims Defendants put these drugs in his living area and falsified a

disciplinary report to cover up their role in the stabbing of Mr. Watson. (Id. at 7–8.)

Yet it appears the referenced narcotics disciplinary report is from June 2018—

before the subject stabbing. (Id. at 3, 5; Doc. 1-1.)

      Mr. Watson attempts to separate his claims by count in the “Legal Claims”

section of his complaint. (Doc. 1 at 7–9.) This section includes subsections

numbered 1, 2, and 4. There is no “3.” (Id.) The allegations are jumbled together

though. They do not clearly describe the elements of each claim and the respective

Defendant being sued, but Mr. Watson appears to try to assert claims for: (a)

violation of the Eighth and Fourteenth Amendments against Inch, Miliken, and

Williams for failure to maintain a safe and secure correctional environment, (b)

violation of the Eighth and Fourteenth Amendments against Inch, Miliken, and

Williams for allowing violence against him by failing to properly secure the

institution, (c) Williams’s forgery of Mr. Watson’s disciplinary report, and (d)

violation of the Eighth and First Amendments against Miliken and Inch for failing

to properly respond to his grievances and interfering with grievance deadlines




                                            3
Case 2:19-cv-00065-JLB-NPM Document 41 Filed 03/17/21 Page 4 of 8 PageID 343




applicable to him by transferring him to the Desoto Correctional Institution Annex.

(Id.) As relief, Mr. Watson seeks: (a) a declaratory judgment that Defendants’

actions violated his First, Eighth, and Fourteenth Amendment rights, (b) a

preliminary and permanent injunction enjoining Defendants from retaliating

against Mr. Watson, (c) $2.5 million in compensatory damages, and (d) $50,000 in

punitive damages. (Id. at 9–10.)

        Defendants moved to dismiss, arguing: (a) Mr. Watson failed to exhaust his

administrative remedies, (b) his claims are barred by the Heck 2 Doctrine, (c) he

failed to state a claim, and (d) immunities bar Mr. Watson’s claims. (Doc. 30.) In

support, Defendants filed the affidavit of Ashley Stokes, an FDOC employee who

verified various documents relating to Mr. Watson’s past grievances and appeals.

(Doc. 31.) In response, Mr. Watson filed two documents titled, “Plaintiff Watson’s

Objection to Defendant Williams and Inch’s Motion to Dismiss with Prejudice and

Memorandum of Law.” (Docs. 32, 35.) From the Court’s review, it appears these

documents are identical. For simplicity’s sake, the Court will cite to the first-filed

response (Doc. 32) in this Order.

                                    LEGAL STANDARD

        Defendants move to dismiss under Federal Rule of Civil Procedure 12(b)(6).

(Doc. 30.) In deciding a Rule 12(b)(6) motion, the Court limits its consideration to

well-pleaded factual allegations, documents central to or referenced in the

complaint, and matters judicially noticed. La Grasta v. First Union Sec., Inc., 358



2   Heck v. Humphrey, 512 U.S. 477 (1994).



                                           4
Case 2:19-cv-00065-JLB-NPM Document 41 Filed 03/17/21 Page 5 of 8 PageID 344




F.3d 840, 845 (11th Cir. 2004). The Court must accept all factual allegations in the

complaint as true and view them in the light most favorable to the plaintiff. Pielage

v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). But no presumption of truth

attaches to conclusory allegations. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

When documents attached to or referenced in the complaint contradict general and

conclusory allegations, the outside document governs. Crenshaw v. Lister, 556 F.3d

1283, 1292 (11th Cir. 2009). When a plaintiff relies on documents to support a

claim or part of a claim, dismissal is appropriate if a complaint’s attachment or

referenced document in a complaint negates the claim. Id.

      “A plaintiff, however, ‘must be given at least one chance to amend the

complaint before the district court dismisses the action with prejudice’ where a

more carefully drafted complaint might state a claim.” Johnson v. Boyd, 568 F.

App’x. 719, 724 (11th Cir. 2014) (quoting Bank v. Pitt, 928 F.2d 1108, 1112 (11th

Cir. 1991), overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314

F.3d 541, 542 (11th Cir.2002) (en banc)).

                                     DISCUSSION

      Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Federal Rule of Civil

Procedure 10(b) requires a party to “state its claims or defenses in numbered

paragraphs, each limited as far as practicable to a single set of circumstances.”

Complaints that violate Rules 8(a)(2) and 10(b)—in letter or spirit—are often called

“shotgun pleadings.” Weiland v. Palm Beach Cnty. Sheriff's Office, 792 F.3d 1313,




                                            5
Case 2:19-cv-00065-JLB-NPM Document 41 Filed 03/17/21 Page 6 of 8 PageID 345




1320 (11th Cir. 2015). The Eleventh Circuit has identified four categories of

shotgun pleadings, including complaints that “assert[] multiple claims against

multiple defendants without specifying which of the defendants are responsible for

which acts or omissions.” Id. at 1323. Shotgun pleadings fail “to give the

defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Id. (footnote omitted). Whenever a party files a shotgun

pleading, courts should require the plaintiff to replead. Paylor v. Hartford Fire Ins.

Co., 748 F.3d 1117, 1127–28 (11th Cir. 2014). Pro se complaints are held to a less

stringent standard than those drafted by an attorney. Wright v. Newsome, 795

F.2d 964, 967 (11th Cir. 1986). Still, district courts may dismiss shotgun

complaints even when filed by a pro se party. See Weiland, 792 F.3d at 1320–23

(explaining shotgun pleadings and collecting those cases).

      Against this backdrop, the Court finds that Mr. Watson’s complaint is a

textbook shotgun pleading. Mr. Watson does not properly separate his claims into

counts, seeks relief against all Defendants without specifying which Defendant is

named in each count, and seemingly incorporates multiple claims into a single,

vague count seeking various types of relief. It is unclear, conclusory, and violates

the Federal Rules of Civil Procedure. Moreover, Mr. Watson does not describe how

Defendants satisfy the elements of each count such that Defendants have proper

notice of the conduct and claims alleged. But, most importantly, it fails to place

each Defendant on notice of the particular claim(s) against him. See Weiland, 792

F.3d at 1322–23 & n.13 (“The third type of shotgun pleading is one that commits the




                                          6
Case 2:19-cv-00065-JLB-NPM Document 41 Filed 03/17/21 Page 7 of 8 PageID 346




sin of not separating into a different count each cause of action or claim for relief.”)

(citing Cole v. United States, 846 F.2d 1290, 1293 (11th Cir. 1988) (labeling as a

shotgun pleading a complaint that set forth, in one count, every act, [regardless of

which defendant committed the act], which, in the pleader's mind, may have had a

causal relationship to the [injury]) (internal quotation omitted; modifications in

original)).

       All this said, the Court will permit Mr. Watson to amend his complaint. But

any amended complaint—if Mr. Watson chooses to file one—must comply with the

Federal Rules of Civil Procedure. Mr. Watson must put Defendants on notice of the

claims against them by describing the claims with sufficient detail to allow each

Defendant to understand the claims against him by reading the complaint.

       Likewise, conclusory allegations do not suffice. Mr. Watson should describe

the actionable conduct of each Defendant and allege how that conduct has caused

injury to Mr. Watson. The allegations should be made in consecutively numbered

paragraphs. The claims and allegations against each Defendant should be

separated by count in a manner that helps a reader easily understand the

allegations made against each Defendant. Filing another complaint that

incorporates all allegations from each count against each Defendant or that fails to

describe which claims are made against which Defendant will lead to dismissal.

       Because the Court is dismissing the complaint on shotgun pleading grounds,

the Court need not address Defendants’ other arguments for dismissal. Mr. Watson

will be given one final opportunity to properly plead each cause of action. As




                                            7
Case 2:19-cv-00065-JLB-NPM Document 41 Filed 03/17/21 Page 8 of 8 PageID 347




currently pleaded, his complaint does not properly state any cause of action against

any Defendant. Defendants may re-raise their remaining arguments for dismissal

(failure to exhaust administrative remedies, claims barred by Heck, failure to state

a cause of action, and immunity) if Mr. Watson chooses to file an amended

complaint.

      Finally, although the Court need not address any deficiency in the grievance

process now, the Court reminds Mr. Watson that certain grievance procedures filed

with the administration of the FDOC may be an alternative or prerequisite to

seeking relief from the Court.

      Accordingly, it is now ORDERED:

      1.     Defendants’ motion to dismiss (Doc. 30) is GRANTED.

      2.     Mr. Watson’s complaint (Doc. 1) is DISMISSED as a shotgun

             pleading without prejudice for failure to comply with Rules 8 and

             10 of the Federal Rules of Civil Procedure with leave to file an

             amended complaint.

      3.     Mr. Watson may file an amended complaint on or before April 15,

             2021. Failure to timely file an amended complaint will cause

             this file to be closed without further notice.

      ORDERED in Fort Myers, Florida on March 17, 2021.




                                          8
